CONSULTING AGREEMENT THIS CONSULTING AGREEMENT (the "Agreement") entered into on September 30, 2008 and effective as of the 1st day of October, BETWEEN WORDLOGIC CORPORATION, a corporation under the laws of Nevada having its principal business office at Suite 2400, 650 West Georgia Street, Vancouver, British Columbia, V6B 4N7 (the "Company") AND JAMES P. YANO 2508 Stanford Way Antioch, CA (the “Consultant”) WHEREAS: A. The Company is engaged in the business of research, development, marketing, distribution and licensing of software tools for enabling data entry on personal computing devices and like devices on a number of different platforms and the provision of services in support thereof; B. The Company wishes to retain Mr. James P. Yano as Chief Operating Officer on the terms and subject to the conditions of this Agreement; and C. Mr. James P. Yano has agreed to provide services as Chief Operating Officer to the Company on the terms and subject to the conditions of this Agreement. THIS AGREEMENT WITNESSES thatin consideration of the premises and mutual covenants contained in this Agreement and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties, intending to be legally bound, hereby agree as follows: 1. ENGAGEMENT 1.1 The Company hereby engages the Consultant to provide services in accordance with the terms and subject to the conditions of this Agreement and the Consultanthereby accepts such engagement. 2. TERM 2.1 The term of the Consultant’s engagement shall commence as of October 1, 2008 and shall continue until September 30, 2011.This Agreement may be terminated at any time, by either party, in accordance with Section 8 of this Agreement. 3. SERVICES 3.1 The Consultant hereby agrees to perform the following services and undertake, in addiotion to the duties generally associated with the position of Chief Operations Officer, the following responsibilities and duties on behalf of the Company (the “Services”): (a) assist the Company in the development of its business plan; (b) use their best efforts to promote the Company’s products; (c) identify new markets and develop plans for effective market penetration for the Company’s products; (d) coordinate with the other member’s of the Company’s executive team on the Company’s management and direction; (e) effectively direct and manage the Company by providing leadership, advice, sales presentation training, and problem solving, to ensure that corporate goals and objectives and achieved and exceeded; and (f) develop and maintain a progress and performance assessment system. 3.2 The Consultant shall devote as much time, attention and energy to the business affairs of the Company as may be reasonably necessary for the provision of the office of Chief Operations Officer. 3.3 In providing the Services, the Consultant shall: (a) comply with all applicable federal, provincial, local and foreign statutes, laws and regulations; (b) not make any misrepresentation or omit to state any material fact that may result in a misrepresentation regarding the business of the Company; and (c) not disclose, release or publish any information regarding the Company without its prior written consent. 4.RELATIONSHIP AMONG THE PARTIES Nothing contained in this Agreement shall be construed to (i) constitute the parties as joint venturers, partners, co-owners or otherwise as participants in a joint undertaking; (ii) constitute the Consultant as an agent, legal representative or employee of the Company; or (iii) authorize or permit Consultant or any director, officer, employee, agent or other person acting on its behalf to incur on behalf of the other party any obligation of any kind, either express or implied, or do, sign or execute any things, deeds, or documents which may have the effect of legally binding or obligating the Company in any manner in favour of any individual, business, trust, unincorporated association, corporation, partnership, joint venture, limited liability company or other entity of any kind.The Company and the Consultant agree that the relationship among the parties shall be that of independent contractor. 5.OPTION TO RENEW AND EXTEND The parties may renew and extend this Agreement through written consent. 6.
